Citation Nr: 9919267	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  99-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

Entitlement to accrued and death pension benefits.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1960.  Although a copy of the certificate of death 
is not of record, it appears that the veteran died on 
September [redacted] 1995; the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the RO.  



REMAND

In her Substantive Appeal, the appellant first indicated that 
she did not want a hearing before a Member of the Board.  
However, she then indicated that she would appear personally 
for a hearing at the RO before a Member of the Board.  In 
light of the foregoing, the appellant should be offered the 
opportunity to appear for a hearing if she so desires.  See 
38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.704, 20.1304(a) (1998).  

Accordingly, this case must be REMANDED for the following 
action:

The RO should inquire of the appellant 
whether she desires a hearing at the RO 
before a traveling Member of the Board or 
a local hearing officer.  The RO should 
proceed accordingly.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the appellant due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

